DETAILED ACTION
This office action is in response to Applicant’s submission filed on 23 February 2021.   
Claims 1-12, 16-19 are pending.
Claims 13-15 are cancelled.
Claims 1, 16-18 were amended.
Claims 1-12, 16-19 are allowed.



Allowable Subject Matter

Claims 1-12, 14-19 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-12, 14-19.  
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“instantiating the Bayesian network for a plurality of points in time in response to the query in order to obtain a plurality of different copies of the Bavesian network; and 
deducing a prediction of the derivable event by usinq complex event processing to combine information from the plurality of different copies of the Bayesian network, wherein the derivable event is an arrival of an item in a supply chain, and wherein the item is selected from the group consisting of objects from which goods will be produced at a factory”,  in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims 2-12, 19, which include all the limitations of the independent claim 1, are also allowed.
Claims 16-17 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 16-17, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Claim 18 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“instantiating the Bayesian network for a plurality of points in time in response to the query in order to obtain a plurality of different copies of the Bayesian network, wherein the Bayesian network includes a plurality of nodes, each one of the plurality of nodes has a probabilistic function representing a probabilistic distribution for a respective event; and 
deducing a prediction of the derivable event by usinq complex event processing to combine information from the plurality of different copies of the Bayesian network, wherein the derivable event is an arrival of an item in a supply chain, and wherein the item is selected from the group consisting of objects from which goods will be produced at a factory”,  in combination with the remaining elements and features of the claimed invention.
The followings are references closest to the invention claimed:
Wang et al., “Probabilistic Complex Event Triggering”, UCB/EECS-2009-114, Aug.11, 2009 [hereafter Wang
Ashok et al., US-PGPUB NO.2012/0215450A1 [hereafter Ashok] teaches instantiating Bayesian network for distributed event modeling. Ashok does not show combining information from a plurality of different temporal instantiation of the Bayesian network.
F. Wang et al., “Complex RFID event processing”, The VLDB Journal (2009) 18:913-931 [hereafter F.Wang] shows event arrival prediction in supply chain network.  F. Wang does not show event prediction via combining information from a plurality of different temporal instantiation of the Bayesian network. 
Wasserkrug, et al., "Complex Event Processing Over Uncertain Data", Proceedings of second international conference on distriuted event-based systems, July 1-4, 2008 [hereafter Wasserkrug] shows complex event processing over uncertain data. Wasserkrug does not show event prediction via combining information from a plurality of different temporal instantiation of the Bayesian network.
Thambidurai et al., "RFID Probabilistic Complex Event Processing in a Real-Time Product Manufacturing System", Internal Journal of Engineering and Innovative Technology (IJEIT), Vol.2, Issue 10, April 2013 [hereafter Thambidurai] teaches probabilistic complex event processing in a RFID network.  Thambidurai does not show event prediction via combining information from a plurality of different temporal instantiation of the Bayesian network.
Zhang et al. “Decision support analysis for safety control in complex project environments based on Bayesian Networks”, Expert Systems with Zhang] teaches using Bayesian network for probabilistic inference.  Zhang does not show event prediction via combining information from a plurality of different temporal instantiation of the Bayesian network.
Fischer, et al., US-PGPUB NO.2011/0307898A1 [hereafter Fischer] teaches method for distributed resource allocation. Fischer does not show combining information from a plurality of different temporal instantiation of the Bayesian network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126